 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                         TACOMA DIVISION

 8   CONNOR T. ROCHE,

 9                     Plaintiff,                        Case No. C20-5880-SKV

10            vs.
                                                         [PROPOSED] ORDER GRANTING
11   COMMISSIONER OF SOCIAL SECURITY,                    MOTION FOR REMAND PURSUANT TO
                                                         SENTENCE FOUR OF 42 U.S.C. § 405(g)
12                     Defendant.

13

14            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
15   case be REVERSED and REMANDED for further administrative proceedings pursuant to
16   sentence four of 42 U.S.C. § 405(g). Upon remand from the Court, the Appeals Council will
17   instruct the Administrative Law Judge (ALJ) as follows:
18            The ALJ will provide Plaintiff with the opportunity for a new hearing. The ALJ will
19   reevaluate whether Plaintiff has medically determinable impairments of fibromyalgia, autism,
20   and/or Asperger syndrome and, if so, whether any such impairments are severe. The ALJ will
21   reevaluate the medical evidence and Plaintiff’s symptom testimony. The ALJ will also reassess
22   Plaintiff’s residual functional capacity, with particular attention to any mental limitations. The
23

24
     Page 1         [PROPOSED] ORDER - C20-5880-SKV
 1   ALJ will continue the sequential evaluation process and obtain, as warranted, a consultative

 2   examination, vocational expert testimony, and/or medical expert testimony.

 3            Judgment shall be entered for Plaintiff. Upon proper presentation, the Court will

 4   consider whether reasonable attorney fees, costs, and expenses should be awarded pursuant to

 5   the Equal Access to Justice Act, 28 U.S.C. § 2412(d); 28 U.S.C. § 1920.

 6            DATED this 21st day of June, 2021.

 7

 8

 9
                                                           A
                                                           S. KATE VAUGHAN
10                                                         United States Magistrate Judge

11

12
     Presented by:
13
     s/ Lisa Goldoftas
14   LISA GOLDOFTAS
     Special Assistant United States Attorney
15   Office of the General Counsel
     Social Security Administration
16   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
17   Telephone: (206) 615-3858
     Fax: (206) 615-2531
18   lisa.goldoftas@ssa.gov

19

20

21

22

23

24
     Page 2      [PROPOSED] ORDER - C20-5880-SKV
